      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 1 of 13




 1   THE BUSINESS LITIGATION                 JENNER & BLOCK LLP
     GROUP, P.C.                             DAVID R. SINGER (Cal. Bar No. 204699)
 2   MARC N. BERNSTEIN (SBN 145837)          dsinger@jenner.com
     mbernstein@blgrp.com                    633 West 5th Street, Suite 3600
 3   WILL B. FITTON (SBN 182818)             Los Angeles, CA 90071
     wfitton@blgrp.com                       Phone: (213) 239-5100
 4   150 Spear Street, Suite 800             Facsimile: (213) 239-5199
     San Francisco, CA 94105
 5   Telephone: 415.765.6633                 JENNER & BLOCK LLP
     Facsimile: 415.283.4804                 ANDREW H. BART (pro hac vice)
 6                                           abart@jenner.com
     Attorneys for Plaintiff                 JACOB L. TRACER (pro hac vice)
 7   UAB “PLANNER5D” d/b/a Planner 5D        jtracer@jenner.com
                                             919 Third Avenue, 39th Floor
 8                                           New York, NY 10022
                                             Phone: (212) 891-1600
 9                                           Facsimile: (212) 891-1699

10                                           Attorneys for Defendant
                                             The Trustees of Princeton University
11
                                             KIRKLAND & ELLIS LLP
12                                           DALE M. CENDALI (Cal. Bar No. 1969070)
                                             dale.cendali@kirkland.com
13                                           JOHANNA SCHMITT (pro hac vice)
                                             johanna.schmitt@kirkland.com
14                                           ARI LIPSITZ (pro hac vice)
                                             ari.lipsitz@kirkland.com
15                                           601 Lexington Avenue
                                             New York, NY 10022
16                                           Phone: (212) 446-4800
                                             Facsimile: (212) 446-4900
17                                           Attorneys for Defendants
                                             Facebook Inc. and Facebook Technologies,
18                                           LLC

19                            UNITED STATES DISTRICT COURT

20                          NORTHERN DISTRICT OF CALIFORNIA

21                                SAN FRANCISCO DIVISION

22   UAB “PLANNER5D” dba PLANNER 5D,            Case No. 3:19-cv-03132-WHO
                                                Case No. 3:20-cv-02198-WHO
23                         Plaintiff,           Case No. 3:20-cv-08261-WHO
                   v.
24                                              The Honorable William H. Orrick
     FACEBOOK INC., FACEBOOK
                                                JOINT CASE MANAGEMENT
25   TECHNOLOGIES, LLC, THE TRUSTEES
                                                STATEMENT
     OF PRINCETON UNIVERSITY, DOES 1-
26   200, ABC CORPORATIONS 1-20, and XYZ
                                                DATE: May 11, 2021
     UNIVERSITIES 1-20.
27                                              TIME: 2:00 pm
                                                JUDGE: Hon. William H. Orrick
28                          Defendants.
                                                COURTROOM: 2, 17th Floor

     Joint Case Management Statement                          Case No. 3:19-cv-03132-WHO
          Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 2 of 13




 1        INITIAL JOINT CASE MANAGEMENT STATEMENT AND RULE 26 (f) REPORT
 2            In compliance with the Court’s orders dated June 6, 2019 and January 19, 2021
 3   [Dkt. Nos. 5 & 104], Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and
 4   Local Rules 16-9 and 16-10, Plaintiff UAB “Planner5D” dba Planner 5D (Planner 5D)
 5   and Defendants Facebook Inc., Facebook Technologies, LLC (collectively, Facebook),
 6   and The Trustees of Princeton University (Princeton) (collectively, the Parties) submit
 7   this Joint Case Management Conference Statement and Rule 26(f) Report.
 8            The parties met and conferred on April 19, 2021 and May 3, 2021 via
 9   telephone. In attendance were: Marc N. Bernstein and Will B. Fitton, of The Business
10   Litigation Group, P.C., for Planner 5D; Johanna Schmitt and Ari E. Lipsitz, of
11   Kirkland & Ellis LLP, for the Facebook defendants; and Andrew H. Bart and Jacob L.
12   Tracer, of Jenner & Block LLP, for Princeton.
13   I.       JURISDICTION AND SERVICE
14            The Court has subject matter jurisdiction over Planner 5D’s claims under
15   U.S.C. § 1331 (DTSA & copyright infringement claims), 28 U.S.C. § 1836(c) (DTSA
16   claim), and 28 U.S.C. § 1367(a) (supplemental jurisdiction over CUTSA claim). There
17   are no issues with regard to personal jurisdiction or venue. No named parties remain
18   to be served.
19   II.      FACTS
20            Planner 5D contends as follows:
21            Over many years and at a cost of millions of dollars, Planner 5D created and
22   grew a large collection of realistic, digitized three-dimensional objects and scenes,
23   depicting a wide variety of household and office designs. Princeton’s artificial-
24   intelligence scientists regarded this collection as unique—and uniquely valuable.
25   They published an article stating that this dataset would break a logjam that had
26   developed in AI research. Researchers could feed this large, realistic collection of
27   digitized interiors into machine-learning algorithms, and in so doing teach
28   computers how to recognize everyday surroundings.
                                                 1
     Joint Case Management Statement                             Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 3 of 13




 1          Princeton decided to take this data. It went online and scraped the entirety of
 2   Planner 5D’s then-existing data collection. It then used the data in its scene-
 3   recognition research. It also publicly posted the data at a Princeton URL, where it
 4   was discovered and downloaded by an as-yet unknown number of others.
 5          Facebook was one of these. It downloaded the stolen data from Princeton’s
 6   site, and then it, too, used the data for scene-recognition research. Facebook also
 7   sponsored an international scene-recognition competition, inviting applicants to use
 8   a copy of the data to develop scene-recognition algorithms. In the years that
 9   followed, Facebook and many others have used Planner 5D’s data to stake their
10   claims in the scene-recognition market. That market is expected to grow to $60 billion
11   by 2025.
12          Planner 5D owns copyrights and trade secrets in the misappropriated
13   materials. Defendants’ misappropriation and infringement of them caused
14   Planner 5D enormous damage, in amounts to be quantified during discovery.
15          Princeton contends as follows:
16          Princeton’s Department of Computer Science has a Vision & Robotics group,
17   in which faculty and student researchers work on academic projects in the field of
18   machine vision. In or around 2016, researchers in that group developed a dataset of
19   images for the purpose of training machine vision algorithms, known as the
20   “SUNCG Dataset.” The SUNCG Dataset includes data files that depict rendered
21   images of interior scenes in a format appropriate for academic research in the field.
22   The researchers made the SUNCG Dataset available through Princeton’s website
23   subject to certain terms and conditions, among them that any use would be limited to
24   “non-commercial research and educational purposes.”
25          To create the SUNCG Dataset, the researchers obtained downloads of publicly
26   accessible object and scene files from Planner 5D’s website. No hacking was
27   involved. Rather, Planner 5D designed its website in such a way that the locations of
28   observed objects and scene files were disclosed to users.
                                                 2
     Joint Case Management Statement                             Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 4 of 13




 1          The files that Planner 5D made available to the public were not suitable for
 2   academic research in the field of machine vision. Accordingly, the researchers
 3   engaged in a lengthy process to transform the downloads into data appropriate for
 4   research in the field. The transformation process involved many steps requiring the
 5   judgment and creativity of the researchers.
 6          In March 2019, Planner 5D sent Princeton a cease-and-desist letter alleging,
 7   among other things, that the SUNCG Dataset infringed copyrights owned by Planner
 8   5D. Upon receiving Planner 5D’s letter, Princeton promptly disabled access to the
 9   SUNCG Dataset.
10          Facebook contends as follows:
11          Planner 5D offers a free web-based interior design tool which allows users to
12   design floor plans using digitized renderings of real-life objects. These floor plans, or
13   “scenes,” are posted on Planner 5D’s website and are accessible to anyone simply by
14   typing the relevant URL into a browser. According to Planner 5D’s complaint,
15   sometime on or after February 18, 2016, Princeton accessed a selection of scenes on
16   the “public gallery” page of Planner 5D’s website and downloaded them. Princeton
17   then allegedly used a subset of those scenes, and their constituent objects, to create
18   the SUNCG Dataset, which it published to enable innovative scene recognition
19   research. After Princeton published the SUNCG Dataset, other groups including
20   Facebook began using it for their own scene recognition research purposes.
21          Facebook is a leader in collaborative and open academic research in artificial
22   intelligence. Its research efforts extend to the emerging field of scene recognition, the
23   goal of which is to train a computer to understand the contents and context of a
24   three-dimensional space. The better a computer can understand visual context, the
25   better it can interact with the world. Among Facebook’s scene recognition research
26   projects was the “SUMO Challenge,” a collaborative competition in partnership with
27   researchers from various universities including Princeton, Stanford, UC Berkeley,
28   and Virginia Tech. The SUMO Challenge, which began in August 2018, utilized an
                                                 3
     Joint Case Management Statement                             Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 5 of 13




 1   open source dataset built on (but not identical to) the SUNCG Dataset (the “SUMO
 2   Dataset”) and challenged researchers to submit algorithms that best represented a
 3   given 3D scene.
 4          Planner 5D alleges it owns copyrights in two computer programs comprising
 5   (1) the individual objects created through January 13, 2016 and (2) the compilation of
 6   public gallery scenes created through February 17, 2016. Its infringement claims
 7   (both direct and indirect) against Facebook fail for the following reasons:
 8      •   As the Copyright Office has repeatedly acknowledged, neither the objects nor
 9          the scene compilation constitute copyrightable computer programs. As such,
10          Planner 5D cannot claim infringement in the alleged outputs in the form of the
11          graphical displays of the objects and scenes.
12      •   Planner 5D’s objects are not copyrightable because they are exact digital
13          renderings of real-world objects—indeed, in creating the renderings, Planner
14          5D’s intent was to replicate the real-world objects as realistically as possible.
15      •   The SUNCG Dataset and the SUMO Dataset do not infringe any thin
16          copyright Planner 5D may possess in the selection and arrangement of the
17          user-generated scenes, as they are not virtually identical compilations of such
18          scenes.
19      •   Facebook’s research-based uses of the SUNCG Dataset constitute fair use.
20          Planner 5D also alleges that the objects and scenes, and the compilations
21   thereof, are trade secrets misappropriated by both Princeton and Facebook. These
22   claims fail against Facebook for the following reasons:
23      •   Planner 5D owns no trade secrets. By posting the objects and scenes to its
24          website without sufficient technical or contractual protections, it did not take
25          reasonable measures to preserve the secrecy of its information. Nor are its
26          objects and scenes independently economically valuable because of their
27          secrecy.
28
                                                  4
     Joint Case Management Statement                              Case No. 3:19-cv-03132-WHO
       Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 6 of 13




 1          •   By the time Facebook began using the SUNCG Dataset, it was already public
 2              and thus not protectable.
 3   III.       LEGAL ISSUES
 4              Planner 5D contends that Defendants infringed valid copyrights owned by
 5   Planner 5D, causing damage to Planner 5D and necessitating a permanent injunction.
 6   Planner 5D also contends that Defendants willfully and maliciously misappropriated
 7   Planner 5D’s trade secrets, causing damage to Planner 5D and meriting an award of
 8   enhanced damages and attorneys’ fees.
 9              Princeton contends that there are multiple legal infirmities in Planner 5D’s
10   claims, including but not limited to (a) whether Planner 5D owns any trade secrets;
11   (b) whether Princeton misappropriated any alleged trade secrets; (c) whether Planner
12   5D owns any valid copyrights; (d) whether Princeton infringed any alleged
13   copyrights; and (e) whether Princeton’s alleged activities with respect to the SUNCG
14   Dataset were permitted by the doctrine of fair use, see 17 U.S.C. § 107.
15              Facebook contends that Planner 5D does not own a valid copyright in its
16   alleged works, that Facebook’s use of the SUNCG Dataset does not constitute
17   copyright infringement, and that any use by Facebook of Planner 5D’s alleged
18   copyrighted works constitutes fair use. Further, Facebook contends that Planner
19   5D’s data does not contain any protectable trade secrets, and that it did not
20   misappropriate any of Planner 5D’s trade secrets. Facebook contends that Planner
21   5D is not entitled to injunctive relief, damages or attorneys’ fees from Facebook.
22   IV.        MOTIONS
23              There are no pending motions. Prior motions include motions to appear pro
24   hac vice, motions related to extensions of time and scheduling, motions to relate and
25   consolidate cases, motions to dismiss, and requests for judicial notice. No motions
26   are immediately anticipated. Defendants anticipate filing motions for summary
27   judgment later in the case.
28
                                                    5
     Joint Case Management Statement                               Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 7 of 13




 1   V.     AMENDMENT OF PLEADINGS

 2          At some point, Planner 5D may add additional defendants or revise its

 3   allegations if and as warranted by the evidence. As set forth in Section XVII below,
 4   Planner 5D proposes May 13, 2022 for amending the pleadings. Defendants propose
 5   August 6, 2021.
 6   VI.    EVIDENCE PRESERVATION
 7          The Parties certify that they have reviewed to Guidelines Relating to the
 8   Discovery of Electronically Stored Information (ESI) and confirm that they have met
 9   and conferred regarding ESI issues, plan to do so again, and anticipate entering into
10   an ESI agreement. The Parties further confirm that they have taken steps to preserve
11   evidence relevant to the issues reasonably evident in this action.
12   VII.   DISCLOSURES
13          The Parties agreed to extend the date for Initial Disclosures from May 4, 2021
14   to May 11, 2021.
15   VIII. DISCOVERY
16          No formal discovery has taken place to date; however, by agreement among
17   the parties, Planner 5D has provided Defendants with some correspondence between
18   it and the Copyright Office.
19          The Parties will cooperate professionally on discovery matters and anticipate
20   entering into an e-discovery agreement.
21          Planner 5D has informed Defendants that a large number of its documents are
22   in Russian, and its witnesses will require interpreters at depositions. Because the
23   issues in this case are complex and the Parties will need to translate Planner 5D’s
24   documents and coordinate multilingual depositions, the Parties request an extended
25   period for fact discovery.
26          They also will submit a proposed protective order and a FRE 502(d) order to
27   the Court.
28
                                                 6
     Joint Case Management Statement                            Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 8 of 13




 1             Planner 5D anticipates that there will be a higher than usual number of
 2   witnesses in the case, including:
 3         •   the three defendants;
 4         •   a number of Princeton scientists involved in taking and using Planner 5D’s
               files;
 5
           •   some number of witnesses to the uses defendants have made of Planner 5D’s
 6             files;
 7         •   a subset of the SUMO Challenge sponsors and participants;
 8         •   third party companies that have used the SUNCG dataset in research and in
               product development; and
 9
           •   third party damages witnesses.
10
11             Planner 5D thus anticipates that it may need up to 20 depositions, exclusive of
12   expert depositions.
13             Defendants assert that it is premature to increase the number of fact witness
14   depositions and propose instead that the Parties agree to meet and confer on this
15   issue once initial disclosures and written discovery are exchanged. In addition,
16   Defendants propose that no limit be set on the number of expert depositions in this
17   action and that the Parties should be allowed to depose all of the experts disclosed in
18   the case (regardless of the number of experts or fact witnesses).
19   IX.       CLASS ACTION
20             This is not a class action case.
21   X.        RELATED CASES
22             The related matters have been consolidated for all purposes.
23   XI.       RELIEF

24             Planner 5D currently seeks all available damages categories for its claims, as
25   well as permanent injunctive relief and attorneys’ fees, as specified in the
26   Complaints. Planner 5D will not be seeking statutory copyright damages. The
27   amounts and theories of damages will depend on the evidence developed in
28   discovery.
                                                   7
     Joint Case Management Statement                               Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 9 of 13




 1   XII.   SETTLEMENT AND ADR

 2          There have been no ADR efforts to date, and at this time, the Parties believe

 3   that it is too early to assess the prospects of settlement. The Parties anticipate that
 4   ADR efforts may become useful at a later point in the case, such as after discovery or
 5   after any dispositive motions. The Parties agree to meet and confer at the close of fact
 6   discovery regarding their preferred ADR method(s).
 7   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
 8          The Parties do not consent to a Magistrate Judge for all purposes.
 9   XIV. OTHER REFERENCES
10          This case is not suitable for reference to binding arbitration, a special master,
11   or the Judicial Panel on Multidistrict Litigation.
12   XV.    NARROWING OF ISSUES
13          The Parties have not at this point identified any issues that can be narrowed or
14   expedited.
15   XVI. EXPEDITED TRIAL PROCEDURE
16          This case is not appropriate for an expedited trial.
17   XVII. SCHEDULING

18          Planner 5D’s Proposed Schedule:
19          Deadline to amend/add parties: May 13, 2022
20          Fact discovery cutoff: August 19, 2022
21          Expert opening reports: October 3, 2022
22          Expert rebuttal reports: November 7, 2022
23          Expert discovery cutoff: December 19, 2022
24          Dispositive Motion filing deadline: January 9, 2023
25          Dispositive Motion Hearing date: March 8, 2023 at 2:00 p.m.
26          Pretrial Conference: April 25, 2023 at 2:00 p.m.
27          Trial: May 22, 2023 at 8:30 a.m. by Jury
28
                                                  8
     Joint Case Management Statement                               Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 10 of 13




 1          Facebook’s Proposed Schedule:
 2          Deadline to amend/add parties: August 6, 2021

 3          Fact discovery cutoff: April 1, 2022
 4          Expert opening reports: May 13, 2022
 5          Expert rebuttal reports: June 17, 2022
 6          Expert discovery cutoff: July 22, 2022
 7          Dispositive Motion filing deadline: August 12, 2022
 8          Dispositive Motion - Opposition Briefs due: September 12, 2022
 9          Dispositive Motion - Reply Briefs due: September 26, 2022
10          Dispositive Motion Hearing date: October 19, 2022 at 2:00 p.m.
11          Pretrial Conference: December 14, 2022 at 2:00 p.m.
12          Trial: January 17, 2023 at 8:30 a.m. by Jury
13          Princeton’s Proposed Schedule:
14          Deadline to amend/add parties: August 6, 2021
15          Fact discovery cutoff: January 14, 2022
16          Expert opening reports: February 18, 2022
17          Expert rebuttal reports: March 25, 2022
18          Expert discovery cutoff: May 6, 2022
19          Dispositive Motion filing deadline: June 3, 2022
20          Dispositive Motion – Opposition Briefs due: July 1, 2022
21          Dispositive Motion – Reply Briefs due: July 15, 2022
22          Dispositive Motion Hearing date: August 10, 2022 at 2:00 p.m.
23          Pretrial Conference: October 11, 2022 at 2:00 p.m.
24          Trial: November 28, 2022 at 8:30 a.m.
25   XVIII. TRIAL
26          This matter will be tried to a jury. The parties will need discovery and post-
27   discovery motion practice to determine the number of issues to be tried. At present,
28
                                                   9
     Joint Case Management Statement                             Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 11 of 13




 1   they anticipate that, assuming the Court holds 5-hour trial days, trial will run 15 trial
 2   days.
 3   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR
          PERSONS
 4
 5           The Parties have all filed their Certifications of Interested Parties.

 6   XX.     PROFESSIONAL CONDUCT
 7           All attorneys of record for the Parties have reviewed the Guidelines for
 8   Professional Conduct for the Northern District of California.
 9   XXI. SUCH OTHER MATTERS
10           The Parties are not currently aware of other matters that may facilitate the just,
11   speedy, and inexpensive disposition of the matter.
12
13
14

15
16
17

18
19
20

21
22
23

24
25
26

27
28
                                                   10
     Joint Case Management Statement                               Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 12 of 13




 1   DATED: May 4, 2021                THE BUSINESS LITIGATION GROUP, P.C.
 2                                     By:        /s/Marc N. Bernstein _
                                                     Marc N. Bernstein
 3
 4                                     Attorneys for Plaintiff
                                       PLANNER 5D
 5

 6
     DATED: May 4, 2021                JENNER & BLOCK LLP
 7
 8                                     By:        /s/Andrew H. Bart_ _
                                                     Andrew H. Bart
 9
10                                     Attorneys for Defendant
                                       THE TRUSTEES OF PRINCETON
11                                     UNIVERSITY
12
     DATED: May 4, 2021                KIRKLAND & ELLIS LLP
13
14                                      By:       /s/Dale M. Cendali _
15                                                  Dale M. Cendali

16                                      Attorneys for Defendants
                                        FACEBOOK INC. AND FACEBOOK
17                                      TECHNOLOGIES LLC
18
19
20

21
22
23

24
25
26

27
28
                                         11
     Joint Case Management Statement                     Case No. 3:19-cv-03132-WHO
      Case 3:19-cv-03132-WHO Document 117 Filed 05/04/21 Page 13 of 13




 1                                      ATTESTATION

 2          I, Marc N. Bernstein, am the ECF user whose ID and password are being used

 3   to file this Joint Case Management Statement. In compliance with Local
 4   Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document has been
 5   obtained from all signatories.
 6
 7   DATED: May 4, 2021                       By:        /s/Marc N. Bernstein_ _
                                                           Marc N. Bernstein
 8

 9
10
11

12
13
14

15
16
17

18
19
20

21
22
23

24
25
26

27
28
                                                 12
     Joint Case Management Statement                             Case No. 3:19-cv-03132-WHO
